Citation Nr: 1506801	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-03 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for neurologic impairment in the legs as secondary to service-connected back disability.  

2.  Entitlement to service connection for erectile dysfunction as secondary to service-connected back disability.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and J.B.



ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from December 1986 to November 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's numbness and pain in legs is proximately due to or aggravated by his service-connected low back disability.

2.  The Veteran's erectile dysfunction is proximately due to or aggravated by his service-connected low back disability.


CONCLUSIONS OF LAW

1.  Service connection for numbness and pain in legs as secondary to service-connected disabilities is established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

2.  Service connection for erectile dysfunction as secondary to service-connected disabilities is established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought on appeal for entitlement to service connection for numbness and pain in legs and for erectile dysfunction.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Merits

The Board notes that because the issues of entitlement to service connection for neurologic impairment of the legs, and for erectile dysfunction relate to the same law applied to similar facts, the issues will be addressed together.  

The Veteran filed a claim for service connection for numbness and pain in his legs and erectile dysfunction in November 2008.  The Board notes that in a February 2010 rating decision the Veteran's disabilities were adjudicated under direct service connection.  However, at his June 2014 Board hearing, the Veteran's representative clarified that such issues were to be adjudicated on a secondary basis, as secondary to his back disability.  Therefore, the issues have been appropriately recharacterized above, and as the Board is granting the Veteran's claims herein on a secondary basis, no further discussion is required regarding the direct service connection theory.  
Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With respect to element (1), current disability, the competent medical evidence of record indicates diagnosis of radiculopathy of the legs in January 2015 and a notation of impotence in medical records dated March 2012.  Accordingly, element (1), current disability, is satisfied as to both claims.

Element (2) has been met; the Veteran is service-connected for a back disability.

Turning to element (3), nexus, the competent and probative evidence indicates that the Veteran's numbness and pain in his legs and his erectile dysfunction are secondary to his service-connected back disability.  

The evidence of record shows that the Veteran was treated for pain starting in his back and radiating into his buttocks and legs since 2010 at VA Medical Centers and at multiple private facilities.  

The Board notes that in November 2010 the Veteran was afforded a VA examination for his spine.  At that examination, the examiner found that the Veteran had radiating pain down his legs, as well as a history of erectile dysfunction associated with his low back pain.

In June 2014 the Veteran offered testimony at a Board hearing in front of the undersigned Veteran's Law Judge (VLJ).  At that hearing, the Veteran testified that he experienced constant numbness and pain which radiated into his buttocks and legs.  He stated that this was a result of his back disability and pain.  

The Veteran was afforded a VA examination in January 2015 for his spine.  At that examination the examiner found that the Veteran experienced from radiculopathy as a result of his back disability.  Specifically, the examiner found that the Veteran had constant pain, paresthesias and numbness of moderate severity in his right and left lower extremities.  The examiner also indicated that the Veteran experienced from this numbness and pain as a result of the sciatic nerve roots, in the lumbar spine.  

With regard to the Veteran's erectile dysfunction, the Board finds that the Veteran visited a private facility in March 2012, at which time he reported that he had trouble obtaining an erection and that he was essentially impotent, as a result of the numbness he experienced from his low back pain.  He further indicated in this medical treatment record that his relationships were affected by his back disability.  At his June 2014 hearing the Veteran explained further that by "relationships" he meant his intimate relationship with his wife, and again stressed that he was still unable to achieve relations with his wife as a result of the numbness and pain that radiated from his back into his lower extremities.  

Having reviewed the evidence of record the Board finds the November 2010, March 2012, and January 2015 medical notations of radiculopathy and erectile dysfunction as due to the Veteran's low back disability to be probative.  The January 2015 VA examiner was clear in her findings that the Veteran's low back disability is what caused the Veteran's radicular pain and numbness.  Additionally, the Veteran explained that it was because of this numbness in his lower extremities that rendered him impotent, as the numbness affected all of his lower extremities below his low back.  

In such a case, VA regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, the Board finds that element (3) has been met with respect to both claims.  Therefore, the criteria for service connection have been met and the Veteran's claims of entitlement to service connection for numbness and pain in the legs as well as erectile dysfunction as secondary to his low back disability are granted.


ORDER

Service connection for numbness and pain in legs as secondary to service-connected back disability is granted.  

Service connection for erectile dysfunction as secondary to service-connected back disability is granted.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


